Citation Nr: 0013124	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
loss of use of both hands secondary to multiple sclerosis, a 
100 percent evaluation for loss of use of both feet due to 
multiple sclerosis, a 60 percent evaluation for loss of use 
of bladder secondary to multiple sclerosis, a 30 percent 
evaluation for depression secondary to multiple sclerosis, a 
10 percent evaluation for nystagmus secondary to multiple 
sclerosis, and special monthly compensation on account of 
loss of use of both feet, loss of use of both hands and aid 
and attendance under 38 U.S.C.A.  1114(r)(1) from August 1, 
1994.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1980 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the RO that 
reduced the veteran's evaluation for service-connected 
multiple sclerosis to noncompensable, including deleting 
special monthly compensation based upon loss of use of both 
feet and both hands and aid and attendance effective 
August 1, 1994.  

An August 1997 RO decision discontinued the 100 percent 
evaluation for loss of use of both hands due to multiple 
sclerosis, the 100 percent evaluation for loss of use of both 
feet due to multiple sclerosis, the 30 percent evaluation for 
depression due to multiple sclerosis, the 10 percent 
evaluation for nystagmus due to multiple sclerosis, and 
special monthly compensation on account of loss of use of 
hands, loss of use of feet and aid and attendance, and 
assigned a 100 percent evaluation for her service-connected 
multiple sclerosis with suprapubic cystotomy.  The record 
does not reflect that the appellant has expressed 
disagreement with the discontinuance of special monthly 
compensation or aid and attendance benefits, or has been 
provided her appellate rights with respect to such.  As such, 
this matter is not for appellate consideration by the Board 
at this time, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A May 1994 RO decision reduced evaluations as follows:  
Loss of use of both hands secondary to multiple sclerosis, 
100 percent to zero percent; multiple sclerosis with loss of 
use of both feet, 100 percent to zero percent; loss of use of 
bladder secondary to multiple sclerosis, 60 percent to zero 
percent; depression secondary to multiple sclerosis, 
30 percent to zero percent; nystagmus secondary to multiple 
sclerosis, 10 percent to zero percent; and deleted special 
monthly compensation on account of loss of use of both feet, 
loss of use of both hands and aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(1), effective August 1, 1994.  

2.  An August 1995 RO decision restored all of the 
evaluations and special monthly compensation that had been 
reduced by the May 1994 decision.  


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction with respect to the reductions 
effective August 1, 1994.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.101 (1999); Waterhouse v. 
Principi, 3 Vet. App. 473 (1992); Mokal v. Derwinski, 
1 Vet. App. 12 (1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO's May 1994 rating action reduced the evaluations 
assigned with respect to the veteran's multiple sclerosis 
from 100 percent with special monthly compensation based on 
account of loss of use of both feet and both hands and aid 
and attendance effective August 1, 1994.  An August 1995 RO 
decision restored the evaluations assigned with respect to 
the veteran's service-connected multiple sclerosis including 
special monthly compensation based upon account of loss of 
use of both feet and both hands and aid and attendance under 
38 U.S.C.A. § 1114(r)(1).  

Since the issue appealed was the reduction accomplished by 
the May 1994 RO decision and the August 1995 RO decision has 
restored the benefits from the date of reduction, there has 
been a complete grant of the benefits appealed and the Board 
concludes that the issue on appeal has become moot for lack 
of an actual case or controversy.  Therefore, the issue on 
appeal is dismissed as moot.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101; See Waterhouse and Mokal.  


ORDER

The appeal with respect to the issue of entitlement to 
restoration of a 100 percent evaluation for loss of use of 
both hands secondary to multiple sclerosis, a 100 percent 
evaluation for multiple sclerosis with loss of use of both 
feet, a 60 percent evaluation for loss of use of bladder 
secondary to multiple sclerosis, a 30 percent evaluation for 
depression secondary to multiple sclerosis, a 10 percent 
evaluation for nystagmus secondary to multiple sclerosis, 
special monthly compensation on account of loss of use of 
both feet and loss of use of both hands, and additional aid 
and attendance under 38 U.S.C.A. § 1114(r)(1) effective 
August 1, 1994, is dismissed.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

